DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-9 and 17-20 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C.
112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

computing, by the database server, a reach index outside of the first data set 12received from the first data source”. The above limitation is unclear. The examiner is not sure how “reach index” is outside of the first data set as the ratio is being computed using first data set received from first data source.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-7, 10, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Halmstad, Zachary et al (PGPUB Document No. 20160057020), hereafter, referred to as “Halmstad”, in view of Dabbiru, Kumar et al (PGPUB Document No. 20170300963), hereafter, referred to as “Dabbiru”.

Regarding claim 1, Halmstad teaches A method for data processing at a database server, comprising:  2receiving, from a first data source, a first data set for a first set of user devices (Halmstad, para 0016-0017 and  Fig. 1 disclose two data sources; first source 150 for receiving data from mobile devices and second source 120 that is communicably coupled to a push notification service 130, one or more managed computers (e.g., an illustrative managed computer 140), one or more managed mobile devices (e.g., an illustrative managed mobile device 150)” );  3identifying, within the first set of user devices, a first subset of user devices 4characterized by a first set of attributes (Halmstad, element 150 of Fig. 1 discloses receiving first set of data from mobile (where attribute is device type mobile devices) ; para 0028-0030 discloses identifying devices based on a set of attributes such as devices (by location) which are at science building; here first set of user devices are those devices which belong to science department   “grouping criteria 127 may include a value “Science” of an inventory attribute “Department,” e.g., the second grouping criteria 127 may be “Department=Science.”);  
5receiving, from a second data source different from the first data source, a 6second data set for a second set of user devices characterized by a second set of attributes (Halmstad, element 140 of Fig. 1 discloses receiving second set of data from Computer type devices (where attribute is device type computer); para 0033 further discloses that the second set of user device is being identified as a group of Computer);  
7identifying a second subset of user devices that belong to the first subset of 8user devices and the second set of user devices (Halmstad, para 0028-0030 discloses identifying devices based on a set of attributes such as devices which are at science building (first subset); here second subset of user devices are only those ;  
9identifying a third subset of user devices that belong to the first set of user 10devices and the second set of user devices (Halmstad, interpreting “belong to the first set of user 10devices and the second set of user devices” as all user devices, para 0024 discloses keeping track of all devices (inventory data) which indicates keeping track of total number of devices comprising mobile devices and Computer); 
Halmstad teaches data receiving data from various sources and correlating them but he does not explicitly teach 11computing, by the database server, a reach index outside of the first data set 12received from the first data source based at least in part on a first ratio of a first number of 13user devices in the third subset to a second number of user devices in the first set of user 14devices or the second set of user devices but not the third subset of user devices and based at 15least in part on a second ratio of a third number of user devices in the second subset of user 16devices to the first number of user devices in the third subset; and  17transmitting, to a user device, an indication of the reach index outside of the 18first data set, 
However in the same field of endeavor of computation of various data metrics using ratios between set/subsets of devices Dabbiru teaches 11computing, by the database server, a reach index outside of the first data set 12received from the first data source based at least in part on a first ratio of a first number of 13user devices in the third subset to a second number of user devices in the first set of user 14devices or the second set of user devices but not the third subset of user devices and based at 15least in part on a second ratio of a third number of user devices in the second subset of user 16devices to the first number of user devices in the third subset(Dabbiru, in response to the unclear claim limitation para 0010 teaches computing ratios of number of total devices to two different subset of devices as claimed & where reach index is a metric based on ratios “The data processing system can determine a first brand awareness metric value based on a ratio of a number of device identifiers in the portion of the first subset of device identifiers to a number of total device identifiers in the first subset of device identifiers..…The data processing system can determine a second brand awareness metric value based on a ratio of a number of device identifiers in the portion of the second subset of device identifiers to a number of total device identifiers in the second subset of device identifiers.”); and 17transmitting, to a user device, an indication of the reach index outside of the 18first data set (Dabbiru, element 365 of Fig. 3 discloses displaying metric values/index).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate number of various devices in subsets Halmstad into the computation of total number devices to number of devices in subsets of group of Dabbiru to produce an expected result of gauging trend of device usage pattern. The modification would be obvious because one of ordinary skill in the art would be motivated to provide systems with reliable index or metric of device distribution.

further comprising:  2receiving, from the user device, an indicator for the first set of attributes, 3wherein the first subset of user devices is identified based at least in part on receiving the 4indicator from the user device (Halmstad, para 0036  discloses receiving attribute indicators such location can be used for identifying a subset of group such as first subset of user devices which belongs to science department “the MDM server 120 updates the group membership data 128. To illustrate, the MDM server 120 may receive an update from a device, where the update indicates that the device has moved to the chemistry building at the school. The MDM server 120 may update a record in the inventory database 123 for the device to reflect that the device has moved to the chemistry building.”). 

Regarding claim 6, Halmstad and Dabbiru teach all the limitations of claim 1 and Halmstad further teaches further comprising:  2receiving, from the user device, an indicator for the second set of attributes, 3wherein the second data set is received from the second data source based at least in part on 4receiving the indicator from the user device (Halmstad, para 0061  discloses receiving attribute indicators such as last backup time indicators (second set of attribute) from user device “The shortlist of frequently used attributes may be updated as users define dynamic groups. For example, as shown at 1004, after “Last Backup” is selected one or more times during definition of grouping criteria, the “Last Backup” attribute may be added to the shortlist.”), 

Regarding claim 7, Halmstad and Dabbiru teach all the limitations of claim 1 Halmstad further teaches wherein the indication of the reach index 2outside of the first data set comprises one or more of an overlap index between the first 3subset of user devices and the second set of user devices of the second data set or a number of untapped devices outside of the first set of user devices (Halmstad, in response to the unclear claim limitation para 0028-0030 discloses overlapping user devices, here first set of user devices are those devices which belong to science department and second set of user devices are Computer device; therefore reach index computed using (Dabbiru ,para 0010) overlapping datasets would yield overlapping reach index as well).

Regarding claim 10, Halmstad teaches A method for data processing at a database server, comprising:  2receiving, from a first data source, a first data set for a first set of user devices (Halmstad, para 0016-0017 and  Fig. 1 disclose two data sources; first source 150 for receiving data from mobile devices and second source for receiving data from managed computers such as desktop, laptop etc. at the device management system 120 “The system includes a mobile device management (MDM) server 120 that is communicably coupled to a push notification service 130, one or more managed computers (e.g., an illustrative managed computer 140), one or more managed mobile devices (e.g., an illustrative managed mobile device 150)” );  
3identifying, within the first set of user devices, a first subset of user devices 4from the first set of user devices characterized by a first set of attributes (Halmstad, element 150 of Fig. 1 discloses receiving first set of data from mobile (where attribute is device type mobile devices) ; para 0028-0030 discloses identifying devices based on a set of attributes such as devices (by location) which are at science building; here first set of user devices are those devices which belong to science department   “grouping criteria 127 may include a value “Science” of an inventory attribute “Department,” e.g., the second grouping criteria 127 may be “Department=Science.”);  
5receiving, from a second data source different from the first data source, a 6second data set for a second set of user devices characterized by a second set of attributes (Halmstad, element 140 of Fig. 1 discloses receiving second set of data from Computer type devices (where attribute is device type computer); para 0033 further discloses that the second set of user device is being identified as a group of Computer);  
7identifying a second subset of user devices that belong to the first subset of 8user devices and the second set of user devices (Halmstad, para 0028-0030 discloses identifying devices based on a set of attributes such as devices which are at science building (first subset); here second subset of user devices are only those Computer type devices which belong to science building; as para 0028-0030 teaches forming dynamic group using various inventory attributes such as “Mobile Device” or “Computer” with logical operators such as “AND”, “OR” etc. therefore a dynamic grouping of all device type “Computer Device” (second type of device)  belong to “department= science” is viewed as second subset of user devices); 
 9identifying a third subset of user devices that belong to the first subset or an 10intersection of the first data set and the second data set but not the second subset of user 11devices(Halmstad, para 0028-0030 discloses identifying devices based on a set of attributes such as devices belonging to a particular location; here first set of user devices are those devices which belong to science department   “grouping criteria 127 may include a value “Science” of an inventory attribute “Department,” e.g., the second grouping criteria 127 may be “Department=Science.”);  
Halmstad teaches data receiving data from various sources and correlating them but he does not explicitly teach 12computing, by the database server, a reach index within the first data set 13received from the first data source based at least in part on a ratio of a first number of user 14devices in the second subset to a second number of user devices in the third subset; and 15transmitting, to a user device, an indication of the reach index within the first 16data set.  
However in the same field of endeavor of computation of various data metrics using ratios between set/subsets of devices Dabbiru teaches computing, by the database server, a reach index within the first data set 13received from the first data source based at least in part on a ratio of a first number of user 14devices in the second subset to a second number of user devices in the third subset (Dabbiru, in para 0010 teaches computing ratios between  number devices in different subset of devices as claimed & where reach index is a metric based on ratios “The data processing system can determine a first brand awareness metric value based on a ratio of a number of device identifiers in the portion of the first subset of device identifiers to a number of total device identifiers in the first subset of device identifiers..…The data processing system can determine a second brand awareness metric value based on a ratio of a number of device identifiers in the portion of the second subset of device identifiers to a number of total device identifiers in the second subset of device identifiers.”); and 15transmitting, to a user device, an indication of the reach index within the first 16data set (Dabbiru, element 365 of Fig. 3 discloses displaying metric values/index).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate number of various devices in subsets Halmstad into the computation of total number devices to number of devices in subsets of group of Dabbiru to produce an expected result of gauging trend of device usage pattern. The modification would be obvious because one of ordinary skill in the art would be motivated to provide systems with reliable index or metric of device distribution.


Regarding claim 14, dependent on rejected claim 10 and further analysis are similar to claim rejection 5 and are applicable to claim 14.

Regarding claim 15, dependent on rejected claim 10 and further analysis are similar to claim rejection 6 and are applicable to claim 15.

Regarding claim 17, Halmstad teaches An apparatus for data processing at a database server, comprising:  2a processor; memory in electronic communication with the processor; and54 4instructions stored in the memory and executable by the processor to cause the 5apparatus to (Halmstad, para 0072-0074 discloses a computing system with processors, memory etc.):  
6receive, from a first data source, a first data set for a first set of user 7devices (Halmstad, para 0016-0017 and  Fig. 1 disclose two data sources; first source 150 for receiving data from mobile devices and second source for receiving data from managed computers such as desktop, laptop etc. at the device management system 120 “The system includes a mobile device management (MDM) server 120 that is communicably coupled to a push notification service 130, one or more managed computers (e.g., an illustrative managed computer 140), one or more managed mobile devices (e.g., an illustrative managed mobile device 150)” ); 8identify, within the first set of user devices, a first subset of user 9devices characterized by a first set of attributes (Halmstad, element 150 of Fig. 1 discloses receiving first set of data from mobile (where attribute is device type mobile devices) ; para 0028-0030 discloses identifying devices based on a set of attributes such as devices (by location) which are at science building; here first set of user devices are those devices which belong to science department   “grouping criteria 127 may include a value “Science” of an inventory attribute “Department,” e.g., the second grouping criteria 127 may be “Department=Science.” ); 
 10receive, from a second data source different from the first data source, 11a second data set for a second set of user devices characterized by a second set of 12attributes (Halmstad, element 140 of Fig. 1 discloses receiving second set of data from Computer type devices (where attribute is device type computer); para 0033 further discloses that the second set of user device is being identified as a group of Computer);  
13identify a second subset of user devices that belong to the first subset 14of user devices and the second set of user devices (Halmstad, para 0028-0030 discloses identifying devices based on a set of attributes such as devices which are at science building (first subset); here second subset of user devices are only those Computer type devices which belong to science building; as para 0028-0030 teaches forming dynamic group using various inventory attributes such as “Mobile Device” or “Computer” with logical operators such as “AND”, “OR” etc. therefore a dynamic grouping of all device type “Computer Device” (second type of device)  belong to “department= science” is viewed as second subset of user devices); 
 15identify a third subset of user devices that belong to the first set of user 16devices and the second set of user devices (Halmstad, interpreting “belong to the first set of user 10devices and the second set of user devices” as all user devices, para 0024 discloses keeping track of all devices (inventory data) which indicates keeping track of total number of devices comprising mobile devices and Computer);  
Halmstad teaches data receiving data from various sources and correlating them but he does not explicitly teach  17compute, by the database server, a reach index outside of the first data 18set received from the first data source based at least in part on a first ratio of a first 19number of user devices in the third subset to a second number of user devices in the 20first set of user devices or the second set of user devices but not the third subset of 21user devices and based at least in part on a second ratio of a third number of user 22devices in the second subset of user devices to the first number of user devices in the 23third subset; and  24transmit, to a user device, an indication of the reach index outside of 25the first data set.  
However in the same field of endeavor of computation of various data metrics using ratios between set/subsets of devices Dabbiru teaches compute, by the database server, a reach index outside of the first data 18set received from the first data source based at least in part on a first ratio of a first 19number of user devices in the third subset to a second number of user devices in the 20first set of user devices or the second set of user devices but not the third subset of 21user devices and based at least in part on a second ratio of a third number of user 22devices in the second subset of user devices to the first number of user devices in the 23third subset (Dabbiru, in response to the unclear claim limitation para 0010 teaches computing ratios of number of total devices to two different subset of devices as claimed & where reach index is a metric based on ratios “The data processing system can determine a first brand awareness metric value based on a ratio of a number of device identifiers in the portion of the first subset of device identifiers to a number of total device identifiers in the first subset of device identifiers..…The data processing system can determine a second brand awareness metric value based on a ratio of a number of device identifiers in the portion of the second subset of device identifiers to a number of total device identifiers in the second subset of device identifiers.”); and 24transmit, to a user device, an indication of the reach index outside of 25the first data set (Dabbiru, element 365 of Fig. 3 discloses displaying metric values/index).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate number of various devices in subsets Halmstad into the computation of total number devices to number of devices in subsets of group of Dabbiru to produce an expected result of gauging trend of device usage pattern. The modification would be obvious because one of ordinary skill in the art would be motivated to provide systems with reliable index or metric of device distribution.

Claims 2, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Halmstad, Zachary et al (PGPUB Document No. 20160057020), hereafter, referred to as “Halmstad”, in view of Dabbiru, Kumar et al (PGPUB Document No. 20170300963), hereafter, referred to as “Dabbiru”, in view of Woodruff, David et al (PGPUB Document No. 20150172425), hereafter, referred to as “Woodruff”, in further view of Xie, Ning et al (PGPUB Document No. 20200015082), hereafter, referred to as “Xie”.

Regarding claim 2, Halmstad and Dabbiru teach all the limitations of claim 1 and Dabbiru further teaches wherein computing the reach index outside of 2the first data set comprises:  3determining, based at least in part on the first ratio(Dabbiru, in response to the unclear claim limitation para 0010 teaches computing ratios of number of total devices to two different subset of devices as claimed “The data processing system can determine a first brand awareness metric value based on a ratio of a number of device identifiers in the portion of the first subset of device identifiers to a number of total device identifiers in the first subset of device identifiers..…”), 
But they don’t explicitly teach a Jaccard index of the first 4data set received from the first data source and the second data set received from the second 5data source; and 6applying a binary entropy of information function to the determined Jaccard 7index, wherein the second ratio of the third number of user devices to the first number of user 8devices is applied to the binary entropy of information function. 
However in the same field of endeavor of data analysis using Jaccard function Yin teaches a Jaccard index of the first 4data set received from the first data source and the second data set received from the second 5data source (Woodruff, para 0012 discloses from two sets of data Jaccard index can be determined “One of the goals of the two servers A and B during operation of data manipulation is to compute the intersection of their two sets of data 150. This intersection operation can be used for computing the exact number of distinct elements in the union of their data sets”; similarly Jaccard index can be computed for first data set and second data set taught by Halmstad); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate total number devices to number of devices in subsets of group of Halmstad and Dabbiru into the computation of Jaccard index of two sets of data of Woodruff to produce an expected result of finding similarity of two sets of data. The modification would be obvious because one of ordinary skill in the art would be motivated to provide an analysis similar and dissimilar data in two group of data.
But they don’t explicitly teach and 6applying a binary entropy of information function to the determined Jaccard 7index, wherein the second ratio of the third number of user devices to the first number of user 8devices is applied to the binary entropy of information function. 
However in the same field of endeavor of using binary entropy function on data Xie teaches and 6applying a binary entropy of information function to the determined Jaccard 7index, wherein the second ratio of the third number of user devices to the first number of user 8devices is applied to the binary entropy of information function (Xie, claim 5 & para 0035 discloses applying binary entropy function on data  “computing the equivocation threshold as a function of binary entropy; computing the binary entropy as a function of a bit error rate; and computing the bit error rate as a function of an estimated signal-to-noise ratio”; similarly ratios used in jaccard as taught by Halmstad, Dabbiru and Yin can be used for binary entropy function); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate total number devices to number of devices in subsets of group of Halmstad, Dabbiru and Woodruff into the application of binary entropy function of Xie to produce an expected result of finding entropy/error in data analysis. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users a measure of errors for analyzed data.

Regarding claim 11, Halmstad and Dabbiru teach all the limitations of claim 1 and Dabbiru further teaches wherein computing the reach index within the 2first data set comprises:  3determining, based at least in part on the ratio (Dabbiru, in response to the unclear claim limitation para 0010 teaches computing ratios of number of total devices to two different subset of devices as claimed “The data processing system can determine a first brand awareness metric value based on a ratio of a number of device identifiers in the portion of the first subset of device identifiers to a number of total device identifiers in the first subset of device identifiers..…”), 
But they don’t explicitly teach a Jaccard index of the second 4subset of user devices and the third subset of user devices; and 5applying a binary entropy of information function to the determined Jaccard 6index. 
However in the same field of endeavor of data analysis using Jaccard function  Woodruff teaches a Jaccard index of the second 4subset of user devices and the third subset of user devices (Yin, para 0012 discloses from two sets of data Jaccard index can be determined “One of the goals of the two servers A and B during operation of data manipulation is to compute the intersection of their two sets of data 150. This intersection operation can be used for computing the exact number of distinct elements in the union of their data sets”; similarly Jaccard index can be computed for first data set and second data set taught by Halmstad); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate total number devices to number of devices in subsets of group of Halmstad and Dabbiru into the computation of Jaccard index of two sets of data of Woodruff to produce an expected result of finding similarity of two sets of data. The modification would be obvious because one of ordinary skill in the art would be motivated to provide an analysis similar and dissimilar data in two group of data.
But they don’t explicitly teach and 5applying a binary entropy of information function to the determined Jaccard 6index. 
However in the same field of endeavor of using binary entropy function on data Xie teaches and 5applying a binary entropy of information function to the determined Jaccard 6index (Xie, claim 5 & para 0035 discloses applying binary entropy function on data  “computing the equivocation threshold as a function of binary entropy; computing the binary entropy as a function of a bit error rate; and computing the bit error rate as a function of an estimated signal-to-noise ratio”; similarly ratios used in jaccard as taught by Halmstad, Dabbiru and Yin can be used for binary entropy function); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate total number devices to number of devices in subsets of group of Halmstad, Dabbiru and Woodruff into the application of binary entropy function of Xie to produce an expected result of finding entropy/error in data analysis. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users a measure of errors for analyzed data.

Regarding claim 18, dependent on rejected claim 17 and further analysis are similar to claim rejection 2 and are applicable to claim 18.

Claims 3-4, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Halmstad, Zachary et al (PGPUB Document No. 20160057020), hereafter, referred to as “Halmstad”, in view of Yeung, Jean-Ezra et al (PGPUB Document No. 20170169174), hereafter, referred to as “Yeung”.

Regarding claim 3, Halmstad and Dabbiru teach all the limitation of 1 and Dabbiru further teaches wherein the reach index is a first reach index, the method further comprising (Dabbiru, para 0010 teaches computing ratios of number of total devices to two different subset of devices as claimed & where reach index is a metric based on ratios): 
3receiving, from the second data source, a third data set for a third set of user 4devices characterized by a third set of attributes (Halmstad, para 0028-0030 discloses identifying devices based on a set of attributes such as devices which are at science department & chemistry building; here “third set of user 4devices” are those devices which belong to science department & chemistry building; where inventory attribute “Computer Device” and “Mobile Device” both be included by using a logical operator “OR” in dynamic grouping to extract “third set of user devices” in the following disclosure   “the second grouping criteria 127 may include a value “Science” of an inventory attribute “Department,” e.g., the second grouping criteria 127 may be “Department=Science.” The first dynamic group may be called “Chemistry Building Mobile Devices” and may include science department mobile devices that are located in the chemistry building of the school.”);  
5identifying a fourth subset of user devices that belong to the first subset of user 6devices and the third set of user devices (Halmstad, para 0028-0030 discloses identifying devices based on a set of attributes such as devices, similarly mobile and computer devices that belong to department and in chemistry building can be found by dynamic grouping criteria (fourth subset of user device));  
7identifying a fifth subset of user devices that belong to the first set of user 8devices and the third set of user devices (Halmstad, para 0028-0030 discloses identifying devices based on a set of attributes such as devices, similarly overlapping mobile device (first set of user devices) and the third set of user devices (devices which belong to science department and in chemistry building));  
Dabbiru teaches  9computing a second reach index outside of the first data set received from the 10first data source based at least in part on a third ratio of a fourth number of user devices in the 11fifth subset to a fifth number of user devices in the first set of user devices or the third set of 12user devices but not the fifth subset of user devices and based at least in part on a fourth ratio 13of a sixth number of user devices in the fourth subset of user devices to the fourth number of 14user devices in the fifth subset (Dabbiru, in response to the unclear claim limitation para 0010 teaches computing ratios of number of total devices to two different subset of devices as claimed & where reach index is a metric based on ratios “The data processing system can determine a first brand awareness metric value based on a ratio of a number of device identifiers in the portion of the first subset of device identifiers to a number of total device identifiers in the first subset of device identifiers..…The data processing system can determine a second brand awareness metric value based on a ratio of a number of device identifiers in the portion of the second subset of device identifiers to a number of total device identifiers in the second subset of device identifiers.”); 
wherein the indication of the first reach 17index outside of the first data set is transmitted based at least in part on the determining (Dabbiru, element 365 of Fig. 3 discloses displaying metric values or indicators). 
Halmstad and Dabbiru teach data receiving data from various sources and correlating them but he does not explicitly teach and 15determining that the first reach index outside of the first data set is greater than 16the second reach index outside of the first data set, 
However in the same field of endeavor of data analyzing Yeung teaches 11 and 15determining that the first reach index outside of the first data set is greater than 16the second reach index outside of the first data set (Yeung, para 0478 teaches comparing indexes or matrices and ranking them; this disclosed teaching can be applied for comparing reach indexes “the metric selection module 3002 may optionally rank or compare each graph for each metric using the metric scores. For example, each graph may be associated with a different metric score and the graphs may be ordered or ranked from highest metric score to lowest metric score”);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate determination of reach indexes of Halmstad and Dabbiru into comparing and ranking of indexes/metrics of Yeung to produce an expected result of ranking indexes. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users a ranked list of indicators for data analysis.

Regarding claim 4, Halmstad, Dabbiru and Yeung teach all the limitations of claim 3 and Yeung further teaches further comprising:  2ranking the first reach index with one or more other reach indexes (Yeung, para 0478 teaches comparing indexes or matrices and ranking them; this disclosed teaching can be applied for comparing reach indexes “the metric selection module 3002 may optionally rank or compare each graph for each metric using the metric scores. For example, each graph may be associated with a different metric score and the graphs may be ordered or ranked from highest metric score to lowest metric score”), wherein 3transmitting the indication of the first reach index is based at least in part on the ranking (Dabbiru, element 365 of Fig. 3 discloses displaying metric/index and which can be used for displaying any index). 

Regarding claim 12, Halmstad and Dabbiru teach all the limitation of 1 and Dabbiru further teaches wherein the reach index is a first reach index, the method further comprising (Dabbiru, para 0010 teaches computing ratios of number of total devices to two different subset of devices as claimed & where reach index is a metric based on ratios): 
 3receiving, from the second data source, a third data set for a third set of user 4devices characterized by a third set of attributes (Halmstad, para 0028-0030 discloses identifying devices based on a set of attributes such as devices which are at science department & chemistry building; here “third set of user 4devices” are those devices which belong to science department & chemistry building; where inventory attribute “Computer Device” and “Mobile Device” both be included by using a logical operator “OR” in dynamic grouping to extract “third set of user devices” in the following disclosure   “the second grouping criteria 127 may include a value “Science” of an inventory attribute “Department,” e.g., the second grouping criteria 127 may be “Department=Science.” The first dynamic group may be called “Chemistry Building Mobile Devices” and may include science department mobile devices that are located in the chemistry building of the school.”);  
5identifying a fourth subset of user devices that belong to the first subset of user 6devices and the third set of user devices (Halmstad, para 0028-0030 discloses identifying devices based on a set of attributes such as devices, similarly mobile and computer devices that belong to department and in chemistry building can be found by dynamic grouping criteria (fourth subset of user device));  
7identifying a fifth subset of user devices that belong to the first subset or an 8intersection of the first data set and the third data set but not the fourth subset of user devices(Halmstad, para 0028-0030 discloses identifying devices based on a set of attributes such as devices which are at science building & chemistry department; here first subset of user devices are those devices which belong to science department  “the second grouping criteria 127 may include a value “Science” of an inventory attribute “Department,” e.g., the second grouping criteria 127 may be “Department=Science.” The first dynamic group may be called “Chemistry Building Mobile Devices” and may include science department mobile devices that are located in the chemistry building of the school.”);  
Dabbiru teaches 9computing a second reach index within the first data set received from the first 10data source based at least in part on a ratio of a third number of user devices in the fourth 11subset to a fourth number of user devices in the fifth subset (Dabbiru, in response to the unclear claim limitation para 0010 teaches computing ratios between  number devices in different subset of devices as claimed & where reach index is a metric based on ratios “The data processing system can determine a first brand awareness metric value based on a ratio of a number of device identifiers in the portion of the first subset of device identifiers to a number of total device identifiers in the first subset of device identifiers..…The data processing system can determine a second brand awareness metric value based on a ratio of a number of device identifiers in the portion of the second subset of device identifiers to a number of total device identifiers in the second subset of device identifiers.”), 
wherein the indication of the first reach index 14within the first data set is transmitted based at least in part on the determining (Dabbiru, element 365 of Fig. 3 discloses displaying metric values or indicators). 
Halmstad and Dabbiru teach data receiving data from various sources and correlating them but he does not explicitly teach and 12determining that the first reach index within the first data set is greater than the 13second reach index within the first data set (Yeung, para 0478 teaches comparing indexes or matrices and ranking them; this disclosed teaching can be applied for comparing reach indexes “the metric selection module 3002 may optionally rank or compare each graph for each metric using the metric scores. For example, each graph may be associated with a different metric score and the graphs may be ordered or ranked from highest metric score to lowest metric score”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate determination of reach indexes of Halmstad and Dabbiru into comparing and ranking of indexes/metrics of Yeung to produce an expected result of ranking indexes. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users a ranked list of indicators for data analysis.

Regarding claim 13, dependent on rejected claim 12 and further analysis are similar to claim rejection 4 and are applicable to claim 13.

Regarding claim 19, dependent on rejected claim 17 and further analysis are similar to claim rejection 3 and are applicable to claim 19.

Regarding claim 20, dependent on rejected claim 19 and further analysis are similar to claim rejection 4 and are applicable to claim 20.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Halmstad, Zachary et al (PGPUB Document No. 20160057020), hereafter, referred to as “Halmstad”, in view of Dabbiru, Kumar et al (PGPUB Document No. 20170300963), hereafter, referred to as “Dabbiru”, in further view of Wong, Hinkmond  (PGPUB Document No. 20170091812), hereafter, referred to as “Wong”.

Regarding claim 8, Halmstad and Dabbiru teach all the limitations of claim 1 but they don’t explicitly teach wherein the first data source is a multi-tenant 2database, and each user device of the first set of user devices corresponds to one or more 3tenants of the multi-tenant database. 
However in the same field of endeavor of tracking of user devices Wong teaches wherein the first data source is a multi-tenant 2database, and each user device of the first set of user devices corresponds to one or more 3tenants of the multi-tenant database (Wong, para 0077 discloses device information can be stored in multi-tenant database “the detected data is stored in a multi-tenant database in a cloud environment. The detected data is tagged with an identifier of the business entity from which the detected data was received.”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate device inventory database of Halmstad and Dabbiru into the multi-tenant database of Wong to produce an expected result of using same database for different tenants. The modification would be obvious because one of ordinary skill in the art would be motivated to re-use same database structure for different tenants to save cost on database maintenance.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Halmstad, Zachary et al (PGPUB Document No. 20160057020), hereafter, referred to as “Halmstad”, in view of Dabbiru, Kumar et al (PGPUB Document No. 20170300963), hereafter, referred to as “Dabbiru”, in further view of Ryan, James et al (PGPUB Document No. 20140269382), hereafter, referred to as “Ryan”.

Regarding claim 9, Halmstad and Dabbiru teach all the limitations of claim 1 but they don’t explicitly teach further comprising:  2configuring a time restriction on the first data set, wherein each user device of 3the first set of user devices has been active within the first data set within the time restriction. 
However in the same field of endeavor of tracking of user devices Ryan teaches further comprising:  2configuring a time restriction on the first data set, wherein each user device of 3the first set of user devices has been active within the first data set within the time restriction (Ryan, para 0062 discloses device information such as up/active time can be recorded and queried & which suggests history log can be queried for data logged during active time “In this example network element lock or unlock state is queried, which represents one possible configuration parameter of interest. In the example, a network element being in a lock state indicates that the network element is non-operational and it being in an unlocked state indicates that it is operational. Persons of skill in the art will recognize that other data from a management system can be used to determine operational run time status in other embodiments”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate first data set received from first set of user devices of Halmstad and Dabbiru into data received during device active of Ryan to produce an expected result of using data bound by a particular range of time. The modification would be obvious because one of ordinary skill in the art would be motivated to analyze device data which has been actively performed.

Regarding claim 16, dependent on rejected claim 10 and further analysis are similar to claim rejection 9 and are applicable to claim 16.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A. D./
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164